DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/22 has been entered.

Claim Objections
Claim 23 is objected to because of the following informalities:  in line 10, between the words “symmetrical” and “respect”, the word “with” should be inserted for better grammar and form.  Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.

“a first process” in lines 17 and 18 of Claim 1, 

“a second process” in lines 25 and 26 of Claim 1, 
“a recognition device in line 3 of Claim 28, and
“a rejecting device” in line 5 of Claim 28.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14-16, 19, 20 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “user’s" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “tetragon" in line 33.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 16, 19, 20, 23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2011/0202173 A1), a.k.a., Doi, in view of Doi (US 2011/0004337 A1), a.k.a., Doi ‘337 and further in view of Fankhauser et al (US 2018/0018838 A1), a.k.a., Fankhauser.

Regarding Claim 1, Doi teaches a medium processing apparatus, i.e, depositing and dispensing machine (1), as illustrated in figures 1 and 3, for example, comprising:
an inlet (210), as illustrated in figure 3, located at the front part of the medium processing apparatus (1), as illustrated in figures 1 and 3, through which a medium, i.e., banknotes, as mentioned at paragraphs 2 and 54, for example, is taken into the medium processing apparatus (1), i.e. noting the cassette (30) and stackers (31-34), as illustrated in figure 3 and noting paragraph 59, first sentence, i.e., “[t]he inlet 210 is a port in which a stack of a plurality of banknotes is introduced”;
an outlet (212), as mentioned at paragraph 54, i.e., “a dispensing unit 213 having an outlet through which banknotes are dispensed”, and at paragraph 60, i.e., “the outlet is horizontally oriented”, located at the front part of the medium processing apparatus (1) and through which the medium is taken out of the medium processing apparatus (1), i.e., noting paragraph 60, first sentence, i.e., “[t]he dispensing unit 213 dispenses banknotes fed from the inner storage unit 3”;
a conveyor that transports, i.e., transport unit 4, as illustrated in figure 3, the medium from the inlet (210) to a back part of the medium processing apparatus (1) and transports the medium from the back part of the medium processing apparatus (1) to the outlet (212), as illustrated in figure 3, for example, noting that the front part/side is located to the left side of figure 3 while the back part/side is located to the right side of figure 3, and noting that the transporter (4) extends from the left side to the right side and operates to move banknotes through the medium processing apparatus (1) accordingly;
a first touch display (23) as illustrated in figure 1, as mentioned at paragraph 55, a left user interface/display (6) and a right user interface/display (6) as illustrated in figure 2 and as mentioned at paragraphs 79, 86 and 92, configured to accept a first operation pertaining to a first process by (a) user’s having touched the first touch display and display first information of the medium processing apparatus corresponding to the first operation
wherein the inlet (210) and the outlet (212) are disposed between the first/left side of the apparatus (1) and the second/right side of the apparatus (1), as illustrated in annotated figures 2 and 3, as follows.

    PNG
    media_image1.png
    517
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    544
    media_image2.png
    Greyscale

Regarding Claim 1, Doi does not expressly teach wherein the inlet and the outlet are disposed between the first touch display and the second touch display,
the first touch display has substantially a shape of (a) tetragon such that a long edge of the first touch display intersecting with a short edge of the first touch display extends in a front-back direction of the medium processing apparatus, the first touch display extending along a whole region of the inlet in the front-back direction, the first touch display being exposed on an external surface of the medium processing apparatus, and 
the second touch display has substantially a shape of (a) tetragon such that a long edge of the second touch display intersecting with a short edge of the second touch display extends in the front-back direction of the medium processing apparatus, the second touch display extending along the whole region of the inlet in the front-back direction, the second touch display being exposed on an external surface of the medium processing apparatus.

Regarding Claim 1, Doi does not expressly teach, but Doi ‘337 teaches
wherein the inlet (211) and the outlet (214) are disposed between the first touch display, i.e., left display unit (24L) and the second touch display, i.e., right display unit (24R), as illustrated in figures 1a and 1b, for example, noting that the inlet and outlet are in between the left and right side on which the left and right displays (24L, 24R) reside,
the first touch display (24L, 242L) has substantially a shape of (a) tetragon, i.e, a rectangle, such that a long edge of the first touch display (24L, 242L) intersecting with a short edge of the first touch display (24L, 242L) extends in a front-back direction of the medium processing apparatus (1), as illustrated in figures 1a, 1b, 2a, 2b, 6 and 7, the first touch display (24L, 242L) extending along a whole region of the inlet (211) in the front-back direction, noting that there are several first displays (24L, 242L) along the entire left side of apparatus (1), including near inlet (211), the first touch display (24L, 242L) being exposed on an external surface of the medium processing apparatus (1), as illustrated in figures 1a, 1b, 2a, 2b, 6 and 7, and 
the second touch display (24R, 242R) has substantially a shape of (a) tetragon, i.e., a rectangle, such that a long edge of the second touch display (24R, 242R) intersecting with a short edge of the second touch display (24R, 242R) extends in the front-back direction of the medium processing apparatus (1), the second touch display (24R, 242R) extending along the whole region of the inlet in the front-back direction, the second touch display (24R, 242R) being exposed on an external surface of the medium processing apparatus (1), as illustrated in figures 1a, 1b, 2a, 2b, 6 and 7.

Note that Doi ‘337 teaches the second user interface/touch display (24R) has a second screen (241R) and is configured to accept a second operation pertaining to a second process of the plurality of processes and display second information pertaining to the state of the medium processing apparatus in the second operation on the second screen, (241R), as mentioned at paragraph 93, second sentence, which states “[o]n the other hand, the right display unit 24R includes a display unit 241R for right side operation which is located close to the right operation unit 23R and which displays information relating to operations etc.”, and noting paragraphs 2-4, 30-31, 122 and 123, for example.  See annotated figures 6 and 7, as follows.


    PNG
    media_image3.png
    743
    619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    815
    617
    media_image4.png
    Greyscale

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the inlet and the outlet are disposed between the first touch display and the second touch display,
the first touch display has substantially a shape of (a) tetragon such that a long edge of the first touch display intersecting with a short edge of the first touch display extends in a front-back direction of the medium processing apparatus, the first touch display extending along a whole region of the inlet in the front-back direction, the first touch display being exposed on an external surface of the medium processing apparatus, and 
the second touch display has substantially a shape of (a) tetragon such that a long edge of the second touch display intersecting with a short edge of the second touch display extends in the front-back direction of the medium processing apparatus, the second touch display extending along the whole region of the inlet in the front-back direction, the second touch display being exposed on an external surface of the medium processing apparatus, as taught by Doi ‘377, in Doi, for the purpose of ergonomically locating operations screens for an operator located on either the left side or the right side of the Doi’s medium processing apparatus while integrating the two interfaces within the apparatus superstructure.

Note also that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Therefore, it would have been obvious to have integrated the operation screens of Doi with their respective sides of the apparatus superstructure.

Regarding Claim 1, Doi does not expressly teach 
wherein the first user interface and the second user interface are each a touch panel.

Regarding Claim 1, Doi does not expressly teach, but Fankhauser teaches  
wherein the first user interface and the second user interface are each a touch panel, i.e., a touch-screen, as mentioned at paragraph 95, i.e, as mentioned in the second sentence, “[t]he display 106 may further be configured as a touch-screen display”.

Regarding Claim 1, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have substituted wherein the first user interface and the second user interface are each a touch panel, as taught by Fankhauser, in place of Doi’s displays for the purpose of enabling information to be viewed as well as input through software graphical buttons within the display, thus creating a more compactly designed interface that is a well-known alternative to a simple LCD or other display.



Regarding Claim 1, Doi does not expressly teach, but Fankhauser further teaches
at paragraph 185, fifth sentence, that “[a]s can be seen in FIG. 3, the position of the display 310 advantageously permits touch screen user input at a non-vertical angle which may be more comfortable for certain individuals and purposes”.  Note also figure 1 illustrates display (106), as mentioned at paragraph 95, which is angled with respect to the vertical and is viewable from both the front and top, i.e., two sides of the device (100).
Therefore, regarding Claim 1, it would have been obvious to have used Doi ‘337’s first and second (right and left) user interfaces on Doi’s right and left sides, in addition to Doi’s displays and to have angled the first and right interfaces so that the inlet and the outlet are disposed between the first touch display and the second touch display,
the first touch display has substantially a shape of (a) tetragon such that a long edge of the first touch display intersecting with a short edge of the first touch display extends in a front-back direction of the medium processing apparatus, the first touch display extending along a whole region of the inlet in the front-back direction, the first touch display being exposed on an external surface of the medium processing apparatus, and 
the second touch display has substantially a shape of (a) tetragon such that a long edge of the second touch display intersecting with a short edge of the second touch display extends in the front-back direction of the medium processing apparatus, the second touch display extending along the whole region of the inlet in the front-back direction, the second touch display being exposed on an external surface of the medium processing apparatus, as taught by Fankhauser, for the purpose of better adapting the first and second interfaces to be seen from above as well as to the side for ergonomically enhancing their viewability by a teller sitting to the side and above the apparatus, in a chair, for example. 
Since Doi’s, Doi’337’s and Fankhauser’s devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason, if further would have been obvious for an ordinarily skilled artisan to have obtained these features.

Regarding Claim 2, Doi teaches 
wherein while the second touch display, i.e., higher-ranking terminal (6), as illustrated in figure 2, accepts the second operation
or while the second process is executed according to the second operation, 
the first touch display (6) performs at least one of acceptance of the first operation and display of the first information, noting that the first information processed by the by the first user interface/touch display includes various types of information/data associated with the first operation such as mentioned at paragraphs 55, 79, 86, 92-94, 99, 100 and 108, for example.
and
while the first touch display (6) accepts the first operation or while the first process is executed according to the first operation, the second touch display (6) performs at least one of acceptance of the second operation and display of the second information, noting that the first information processed by the by the first user interface/touch display includes various types of information/data associated with the first operation such as mentioned at paragraphs 86, 92-94, 99, 100 and 108, for example, as reproduced as follows.

[0086] When all the banknotes introduced in the inlet 210 are fed, the count of the banknotes is displayed on the higher-ranking terminal 6, and the operation for confirming the deposit of the banknotes, for example, is performed. In the bulk handling mode, the banknotes are removed from the stacking recess 51, and are stored in, for example, a safe different from the depositing and dispensing machine 1.

[0092] When all the banknotes are fed from the inlet 210, the count of the banknotes is displayed on the higher-ranking terminal 6. When the higher-ranking terminal 6 is operated to confirm the deposit of the banknotes, although not shown, the banknotes temporarily retained in the escrow unit 215 are fed to be stored in the first to forth stackers 31-34, while the banknotes are sorted by denomination as described above. The banknotes stacked in the stacking recess 51 are removed by the teller, and are stored in a safe different from the depositing and dispensing machine 1.

[0093] Designating the denomination is particularly advantageous when the number of the banknotes to be deposited exceeds the number of the banknotes which can be stored in the escrow unit 215. Specifically, when a large amount of banknotes is deposited at a time, and the number of the banknotes of a particular denomination is larger than the number of the banknotes of the other denominations, only the banknotes of the particular denomination are stacked in the stacking unit 5. Thus, the escrow unit 215 does not become full, and the efficiency of the depositing improves. Simultaneously, the banknotes are conveniently sorted by denomination. For example, in selecting the bulk handling mode through the higher-ranking terminal 6, the denomination of the banknotes to be stacked in the stacking unit 5 may optionally be designated. The denomination can be designated also in the normal handling mode.

[0094] In performing the depositing, the selection of the normal handling mode or the bulk handling mode, or the designation of the denomination of the banknotes to be stacked in the stacking unit 5 can be performed by operating the higher-ranking terminal 6. The teller can suitably determine which handling mode should be selected after checking the amount of the banknotes to be deposited. In place of designating the denomination of the banknotes to be stacked in the stacking unit 5, the denomination of the banknotes to be stored in the inner storage unit 3 may be designated.

[0099] In the depositing described above, the memory 26a stores the deposit amount representing the respective numbers of the banknotes of different denominations deposited in the depositing and dispensing machine 1, the inner deposit amount representing the respective numbers of the banknotes of different denominations stored in the inner storage unit 3, and the outer deposit amount representing the respective numbers of the banknotes of different denominations stacked in the outer stacking unit 5. The inner deposit amount is added to the inventory amount, thereby updating the inventory amount. Information of the outer deposit amount is sent to the higher-ranking terminal 6 or a different higher-ranking device through the communication unit 22. The information can be sent every time when the depositing is performed, regularly, or when requested by the higher-ranking device. Both of the inner deposit amount and the outer deposit amount may be stored at any time. When the banknotes are not stored in the inner storage unit 3, or not stacked in the outer stacking unit 5, only the inner deposit amount of the inner storage unit 3, or the outer deposit amount of the outer stacking unit 5 to which the banknotes are transported may be stored in the memory.

[0100] Regarding the selection of the handling mode, and the designation of the denomination, for example, customer information including an account number, and setting information of the depositing and dispensing machine 1 may be associated with each other, and the associated information may be stored in a customer information database (not shown) to which the higher-ranking terminal 6 is connected. Thus, when the account number is input to the higher-ranking terminal 6, the selection of the handling mode and the designation of the denomination can automatically be performed based on the information stored in the database. For example, some customers may always deposit many banknotes, or always deposit many banknotes of a particular denomination due to their occupations. In such cases, the setting of the depositing and dispensing machine 1 can automatically be changed to the setting for customized depositing by merely inputting the account number. This significantly improves convenience.

[0108] In the dispensing, the amount of the banknotes to be dispensed is determined by operating the higher-ranking terminal 6, or if necessary, the numbers of the banknotes of different denominations are determined by operating the higher-ranking terminal 6. Thus, the number of the banknotes to be dispensed is determined in advance. Therefore, the selection of the normal handling mode or the bulk handling mode, and the designation of the denomination of the banknotes to be stacked in the stacking unit 5 are not performed based on the operation for selection or designation through the higher-ranking terminal 6, but can automatically be performed based on the amount of the banknotes to be dispensed, or the designated numbers of the banknotes of different denominations.


Emphasis provided.

Regarding Claim 3, Doi teaches 
wherein the first information includes information pertaining to the first operation, and
the second information includes information pertaining to the second operation, as mentioned at paragraphs 86, 92-94, 99, 100 and 108, for example.

Regarding Claim 4, Doi teaches 
wherein the first information and the second information include information pertaining to content of the first process and the second process, noting again that the first user interface (6) located on the left side displays information from the first teller’s operations and the second user interface (6) located on the right side displays information from the second teller’s operations respectively, as mentioned at paragraphs 86, 92-94, 99, 100 and 108, for example.  Note that paragraphs 53 and 55 mention as follows.

[0053] FIG. 1 is a perspective view illustrating a depositing and dispensing machine 1 as an example of a money handling apparatus. As shown in FIG. 2, the depositing and dispensing machine 1 is substantially in the shape of a rectangular box having a relatively short width, and a relatively long depth. For example, the depositing and dispensing machine 1 is placed in a teller counter of a bank, and is shared by two tellers on the right and left sides of the depositing and dispensing machine 1. Two higher-ranking terminals 6 used by the right and left tellers, respectively, are connected to the depositing and dispensing machine 1. The tellers use the depositing and dispensing machine 1 by operating the higher-ranking terminals 6, respectively.

[0055] The depositing and dispensing machine 1 further includes a communication unit 22 configured to transmit and receive data to and from the higher-ranking terminals 6 through communication lines, a display 23 which is arranged in the lateral center of an upper surface of the casing 11 to display various types of information, an operation unit 24 which is operated by the tellers, a memory 26 configured to store various types of data etc., and a controller 25 configured to control the above-described units 211-215, 22-24, 26, and 3-5.

Emphasis provided.  

Regarding Claim 5, Doi teaches 
wherein the first information includes information pertaining to content of the first process to be executed according to the first operation, and
the second information includes information pertaining to content of the second process to be executed according to the second operation, 
as mentioned at paragraphs 86, 92-94, 99, 100 and 108, for example.

Regarding Claim 6, Doi teaches 
wherein the first information includes information pertaining to content of the second process to be executed according to the second operation, and the second information includes information pertaining to content of the first process to be executed according to the first operation, 
as mentioned at paragraphs 86, 92-94, 99, 100 and 108, for example.

Regarding Claim 16, Doi does not expressly teach 
wherein the first touch display and the second touch display are each a touch panel.
Regarding Claim 16, Doi does not expressly teach, but Fankhauser teaches  
wherein the first touch display and the second touch display are each a touch panel, i.e., a touch-screen, as mentioned at paragraph 95, i.e, as mentioned in the second sentence, “[t]he display 106 may further be configured as a touch-screen display”, noting that a touch-screen display is considered equivalent to a touch panel.

Regarding Claim 16, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have substituted wherein the first touch display and the second touch display are each a touch panel, as taught by Fankhauser, in place of Doi’s displays for the purpose of enabling information to be viewed as well as input through software graphical buttons within the display, thus creating a more compactly designed interface that is a well-known alternative to a simple LCD or other display.

Regarding Claim 19, Doi teaches 
wherein the first process and the second process are different processes, noting paragraphs 53 and 55, for example, mentioning each of the displays (6) are used for deposit/withdrawal/dispensing processes at each of a left hand and right hand teller locations.

Regarding Claim 20, Doi teaches 
wherein the first process and the second process are a same process, and
the first process is for a first operator and the second process is for a second operator, as mentioned at paragraphs 53 and 55, for example.

Regarding Claim 23, Doi ‘337 teaches 
 wherein

the first touch display (23L, 241L, 242L) is disposed at a first position of the medium processing apparatus (1), i.e., the left side of the apparatus (1), 
the second touch display (23R, 241R, 242R) is disposed at a second position of the medium processing apparatus (1), i.e., the right side of the apparatus (1), 
 and
the first position, i.e, the left side, and the second position, i.e, the right side,  are symmetrical (with) respect to a line which crosses a center position of the inlet (210), the line being along the front-back direction.

See annotated figure 1 of Doi, showing the symmetry
    PNG
    media_image5.png
    813
    691
    media_image5.png
    Greyscale
 as follows.

Note that the transport direction is perpendicular to both of the first and the second directions, as illustrated in figures 1, 4, 6 and 7, noting that figure 4 illustrates the transporter (4) which transports banknotes from the inlet (210) to the outlet (214), which direction, i.e., front to back, is perpendicular to the left and right directions of the left and right interfaces.

Regarding Claim 26, Doi ‘337 teaches 
wherein the inlet (210), the outlet (214), the first touch display (23L, 241L, 242L) and the second touch display (23R, 241R, 242R) are disposed at an upper part of the medium processing apparatus (1), as illustrated in figures 6 and 7, for example. 

Regarding Claim 27, Fankhauser teaches wherein
the external surfaces of the first touch display and the second touch display are each viewable from an upper side of the medium processing apparatus (1) respectively, since it would have been obvious to have angled the first and second touch displays for ergonomic reasons, as mentioned in paragraph 95, thus resulting in the interfaces being viewable from an upper side of the apparatus.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2011/0202173 A1), a.k.a., Doi, in view of Doi (US 2011/0004337 A1), a.k.a., Doi ‘337, further in view of Fankhauser et al (US 2018/0018838 A1), a.k.a., Fankhauser and further in view of Hodatsu (US 2016/0060070 A1).

Regarding Claims 14 and 15, Doi teaches the system as described above.

Regarding Claim 14, Doi does not expressly teach wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus.

Regarding Claim 14, Doi does not expressly teach, but Hodatsu teaches wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus, i.e., noting paragraph 211, which mentions notifying/prompting an operator that a slacker is full, noting also the display unit (70), as illustrated in figures 1, 5, 20a-20d, 21a-21c, 23 and 25a-25d, for example.

Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus, i.e., a set of messages regarding the state of the medium processing apparatus, as taught by Hodatsu, in Doi’s display for the purpose of notifying an operator of information regarding Doi’s medium processing apparatus.

Regarding Claim 15, Doi teaches further comprising a storage area (30-34), as illustrated in figure 3, that stores the medium/banknotes.

Regarding Claim 15, Doi does not expressly teach, further comprising a storage configured to store the medium, wherein at least one of the first information and the second information includes information pertaining to the medium stored in the storage.

Regarding Claim 15, Doi does not expressly teach, but Hodatsu teaches further comprising a storage configured to store the medium, wherein at least one of the first information and the second information includes information pertaining to the medium stored in the storage, noting the totals displayed in areas (201, 202) which each indicate an amount of banknotes stored in a particular storage area/receptacle, for the purpose of notifying an operator of information regarding Doi’s medium processing apparatus.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2011/0202173 A1), a.k.a., Doi, in view of Doi (US 2011/0004337 A1), a.k.a., Doi ‘337, further in view of Fankhauser et al (US 2018/0018838 A1), a.k.a., Fankhauser and further in view of and further in view of Matsuura (US 2009/0223777 A1).

Regarding Claims 24 and 25, Doi teaches the system as described above.

Regarding Claim 24, Doi does not expressly teach further comprising a controller configured to control the first touch display and second touch display, wherein
the controller section is configured to control the first touch display such that when the first touch display receives a selection information, the first touch display is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the medium processing apparatus is only operated by the first touch display, and to control the second touch display such that when the second touch display receives a selection information, the second touch display is switched from a standby screen to be displayed during standby time to an operation screen for accepting
an operation and then the medium processing apparatus is only operated by the second touch display.

Regarding Claim 24, Doi does not expressly teach, but Matsuura teaches further comprising a controller (50), as illustrated in figure 4 and as mentioned at paragraph 26, third sentence, which states “control section 50 writes the counting result in the storage area L (60L) and the storage area R (60R)”, configured to control the first touch display and the second touch display, i.e., as illustrated in figure 3, noting keys (41L, 42L, 43L) an keys (41R, 42R, 43R), which represent first and second user interfaces, and as mentioned at paragraphs 23 and 24, wherein
the controller (50) is configured to control the first touch display (41R, 42R, 43R) such that when the first touch display (41R, 42R, 43R) receives a selection information, the first touch display (41R, 42R, 43R) is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the medium processing apparatus is only operated by the first touch display, i.e., the right interface, as mentioned at paragraph 28, second and third sentence, “the R-side operator occupies the apparatus when the power is turned on” and “the R-side occupation display LED 43R is lit” and as mentioned at paragraph 33, second sentence, i.e., “[w]hen the L-side START/STOP key 41L is pressed during the standby time, the apparatus is switched to the L-side occupation, and the R-side LED is turned off while the L-side LED is lit”, and to control the second touch display such that when the second touch display (41L, 42L, 43L) receives a selection information, the second touch display (41L, 42L, 43L) is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the medium processing apparatus is only operated by the second touch display (41L, 42L, 43L), i.e., the left side interface, as mentioned at paragraph 36, second sentence, i.e., “[w]hen the L-side START/STOP key 41L is pressed for at least two seconds during the standby time, the apparatus is switched to the L-side L-side occupation, and the R-side LED is turned off” and paragraph 36, fourth sentence, i.e., “[w]hen the R-side START/STOP key 41L(SIC, understood to be 41R), is pressed for at least two seconds during the standby time, or when the apparatus is switched to the R-side occupation, and the R-side is returned to online setting”, for example.

Regarding Claim 24, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided further comprising a controller configured to control the first touch display and second touch display, wherein
the controller section is configured to control the first touch display such that when the first touch display receives a selection information, the first touch display is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the medium processing apparatus is only operated by the first touch display, and to control the second touch display such that when the second touch display receives a selection information, the second touch display is switched from a standby screen to be displayed during standby time to an operation screen for accepting
an operation and then the medium processing apparatus is only operated by the second touch display, as taught by Matsuura, in Doi’s device for the purpose of mediating between the control needs of the first and second user interfaces so as to reconcile any control conflicts between the two interfaces accordingly.

Regarding Claim 25, Doi teaches first and second user interfaces (6), as illustrated in figure 2.

Regarding Claim 25, Farkhauser teaches wherein the first touch display and second touch display each include a touch panel, as mentioned at paragraph 95, second sentence, i.e. “[t]he display 106 may further be configured as a touch-screen display” and as mentioned at paragraph 185, fifth sentence, i.e., “[t]he position of the display 310 advantageously permits touch-screen user input at a non-vertical angle which may be more comfortable for certain individuals and purposes”, which is configured to
receive a signal as the selection information by being touched, as mentioned at paragraphs 95 and 185.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2011/0202173 A1), a.k.a., Doi, in view of Doi (US 2011/0004337 A1), a.k.a., Doi ‘337, further in view of Fankhauser et al (US 2018/0018838 A1), a.k.a., Fankhauser and further in view of Mizushima et al (US 2013/001039 A1), a.k.a., Mizushima.

Regarding Claim 28, Doi teaches the system as described above.

Regarding Claim 28, Doi ‘337 teaches 
further comprising:
a recognition device (212), as illustrated at figure 4, configured to recognize the medium transported by the conveyor (4), as mentioned at paragraphs 87 and 101, and
a rejecting device, i.e., reject unit (213), having a reject outlet (214) and configured to reject the medium recognized by the recognition device (212) to be rejected from inside of the medium processing apparatus (1) to outside of the medium processing apparatus (1) through the reject outlet (214), wherein the reject outlet (214) is disposed between the first side of the medium processing apparatus and the second side of the medium processing apparatus, i.e., the left and right sides, as illustrated in figures 4, 6 and 7 and as mentioned at paragraphs 87, 88 and 101, for example, which states as follows. 

[0087] The transport unit 4 includes a transport path 41 which connects the inlet unit 211 and the recognition unit 212 to each other, and a transport path 42 which connects the recognition unit 212 and the stacking unit 3 to each other. The reject unit 213 is connected to the transport path 42 via a diverter 43. Further, in the stacking unit 3, each of the first to third stackers 31-33 is connected to the transport path 42 via a diverter 44. 

[0088] The controller 25 controls the diverter 43 based on the recognition result by the recognition unit 212, thereby transporting unacceptable banknotes, such as unrecognized banknotes and doubly fed banknotes, to the reject unit 213. The controller 25 also controls the diverter 44 based on the recognition result by the recognition unit 212 and the sort configuration, thereby stacking the banknotes in the stackers 31-34.

[0101] After the above operation, the banknotes set in the hopper 210 are fed one by one. The fed banknotes reach the recognition unit 212, at which a recognition process and a counting process are performed. Based on the recognition result, acceptable banknotes are transported to the stacking unit 3, whereas unacceptable banknotes are transported to the reject unit 213 to be returned through the outlet 214. After all the banknotes set in the hopper 210 are fed, the banknotes returned to the outlet 214 are again set in the hopper 210 for another recognition process.

Emphasis provided.

Regarding Claim 28, Doi does not expressly teach the reject outlet is disposed at the front part of the medium processing apparatus between a first side of the medium processing apparatus and a second side of the medium processing apparatus.

Regarding Claim 28, Doi does not expressly teach, but Mizushima teaches the reject outlet (231) is disposed at the front part of the medium processing apparatus (1), as illustrated in figure 2 and as mentioned at paragraph 70, for example, between a first side of the medium processing apparatus (1) and the second side of the medium processing apparatus (1), as illustrated in figure 2 and as mentioned at paragraph 70, for example.  Note that paragraph 44 mentions doors (133, 135) are located in the front of the apparatus (1), as illustrated in figure 1 and also as mentioned at paragraph 46, which states as follows.

[0046] As described above, the first and second outlets 231 and 232 of the dispensing unit 23 are ports to which the banknotes are dispensed in the dispensing process, for example. The outlets 231 and 232 are located forward of the inlet 211 (on the right of the inlet in FIG. 2), aligned in a front-back direction, and opened obliquely upward between the upper surface and a front surface of the casing 111. The first and second outlets 231 and 232 can accumulate the transported banknotes, and can hold a plurality of banknotes at a time.

Emphasis provided.

 It has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70.

Note that it is considered obvious as a matter of design choice as to whether the reject unit is placed in the front or the rear of the apparatus. 

Regarding Claim 28, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the reject outlet is disposed at the front part of the medium processing apparatus between a first side of the medium processing apparatus and a second side of the medium processing apparatus, as taught by Mizushima, in Doi’s medium processing apparatus, for the purpose of improving the ergonomics of tellers from the left or right being able to have easier access to dispensed rejected banknotes.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2011/0202173 A1), a.k.a., Doi, in view of Doi (US 2011/0004337 A1), a.k.a., Doi ‘337, further in view of Fankhauser et al (US 2018/0018838 A1), a.k.a., Fankhauser and further in view of Wild et al (US 2016/0193976 A1), a.k.a., Wild.

Regarding Claims 29 and 30, Doi teaches the system as described above.

Regarding Claim 29, Doi does not expressly teach wherein
the first touch display is configured to accept, as the first operation, an operation in which a contact position of a user’s hand on the first touch display has changed in the front-back direction of the medium processing apparatus with the user’s hand being in touch with the first touch display, and 
the second touch display is configured to accept, as the second operation, an operation in which a contact position of a user’s hand on the second touch display has changed in the front-back direction of the medium processing apparatus with the user’s hand being in touch with the second touch display.

Regarding Claim 29, Doi does not expressly teach, but Wild teaches wherein
the first touch display, i.e., the touch screen as mentioned at paragraph 17, first sentence, i.e., “Once the prompt is displayed on the screen, an input of the user in regard to the prompt can be detected by a specially provided detection device (such as  a touch screen, a proximity sensor, or the like) and a control command corresponding to the input can be put out to an electric motor for adjustment of the part”, and noting figure 4 illustrating a screen (5) displayed on the touch display/screen, with “superimposed slider control element (13), as mentioned at paragraph 60, is configured to accept, as the first operation, an operation in which a contact position of a user’s hand on the first touch display has changed in the front-back direction of the medium processing apparatus with the user’s hand being in touch with the first touch display, noting that Wild teaches the controlling the movement of the seat (7) through the “slider control 13” as illustrated in figure 4, said slider mimicking and indicating the desired direction of movement of the seat registered as a gesture sliding across the screen along the slider/arrow control (13a) in the desired direction the user would like the seat to move, and 
the second touch display is configured to accept, as the second operation, an operation in which a contact position of a user’s hand on the second touch display has changed in the front-back direction of the medium processing apparatus with the user’s hand being in touch with the second touch display, as mentioned at paragraph 60, noting that it would have been obvious to have duplicated the movement slider gesture control (13, 13a) as illustrated in figure 4.

Regarding Claim 29, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein
the first touch display is configured to accept, as the first operation, an operation in which a contact position of a user’s hand on the first touch display has changed in the front-back direction of the medium processing apparatus with the user’s hand being in touch with the first touch display, and 
the second touch display is configured to accept, as the second operation, an operation in which a contact position of a user’s hand on the second touch display has changed in the front-back direction of the medium processing apparatus with the user’s hand being in touch with the second touch display, as taught by Wild, in Doi’s medium processing apparatus, for the purpose of replacing the number of switches needed on the outside of the medium processing apparatus (1), as well as increasing the range of functions performed by the control surface in a small area, i.e., within the display, as mentioned at paragraph 20 of Wild.

Regarding Claim 30, Doi does not expressly teach wherein:
	the first touch display and the second touch display are each configured to display a pattern corresponding to a process being currently performed, 
	the first touch display is configured to change a display pattern such that a light emitting region of the first touch display moves over time along the front-back direction of the medium processing apparatus, and 
	the second touch display is configured to change a display pattern such that a light emitting region of the second touch display moves over time along the front-back direction of the medium processing apparatus.

Regarding Claim 30, Doi does not expressly teach, but Wild teaches wherein:
	the first touch display and the second touch display are each configured to display a pattern corresponding to a process being currently performed, noting the touch screen/display screen (5) as illustrated in figure 4, which displays a pattern, i.e., slider control (13, 13a) in the form of the curved double-directional arrow indicating direction of movement of the seat back, and as mentioned at paragraph 60, and noting that it is obvious to have duplicated the same gesture based movement process control on both the first and second touch displays,
	the first touch display is configured to change a display pattern such that a light emitting region of the first touch display moves over time along the front-back direction of the medium processing apparatus, noting that as Wild’s slider control moves, the pattern will change, and 
	the second touch display is configured to change a display pattern such that a light emitting region of the second touch display moves over time along the front-back direction of the medium processing apparatus, noting that as Wild’s slider control moves, the pattern will change on the second display.

Response to Arguments
Applicant's arguments filed 12/8/22 have been fully considered but they are not persuasive. 
Applicant asserts that neither of Doi, Doi ‘337 or Fankhouser, Hodatasu Matsuura nor Mizushima teach Applicant’s amended Claim 1.

First, note that a tetragon is defined by www.dictionary.com as “a polygon having four angles or sides; a quadrangle or a quadrilateral”.

Both Doi’s display (23) in figure 1 and Doi ‘337’s displays (24L, 242L, 24R, 242R) as illustrated in figures 1a, 1b, 2a, 2b, 6 and 7 are all rectangular in shape, having four sides with four angles between them, i.e., noting the four vertices.  A rectangle is also a quadrilateral, which is defined by www.dictionary.com as a plane figure having four angles and four sides.  Fankhauser’s touch screen display (106) for example, as mentioned at paragraph 95 and as illustrated in figure 1, is also a rectangle, and is therefore, a tetragonal shape.  
Doi ‘337 specifically teaches that displays (24L, 242L, 24R, 242R) are situated on both the left and right sides going from front to back in the long direction, and thus teaches the dimensional limitations for the first and second touch displays as recited in Claim 1.  
Fankhauser teaches locating the displays on the left and right side of Doi’s medium processing apparatus for the purpose of improving the ergonomics of operation for user’s of the apparatus.  

Therefore, Claims 1-6, 14-16, 19, 20 and 23-30 are rejected.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chang is cited as teaching using gesture recording of movement to determine a deposit or withdrawal from a banknote media processing apparatus, as mentioned at paragraphs 7, 8, 15, 21, 22, 25, 41, 42, 44 and 53, for example.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



December 16, 2022